Case 2:20-cv-02614-JS-AYS Document 21 Filed 08/28/20 Page 1 of 4 PageID #: 299




                     4545 Northwestern Drive | Zionsville, IN 46077
                     OFFICE 317.363.2400 | FAX 317.363.2257 | schuckitLAW.com




August 28, 2020

                                                                                  VIA ECF ONLY

Honorable Magistrate Judge Anne Y. Shields
United States District Court for
The Eastern District of New York
Courtroom 830
100 Federal Plaza
P.O. Box 830
Central Islip, NY 11722

       RE:    Rajwinder Kaur v. Equifax, Inc., et al.
              U.S. District Court, Eastern District of New York (Central Islip)
              Case No. 2:20-cv-02614-JS-AYS

Dear Magistrate Shield:

Counsel for Defendant Trans Union, LLC (“Trans Union”), Experian Information Solutions, Inc.
(“Experian”) and Equifax Information Services, LLC (“Equifax”) and pro se Plaintiff Rajwinder
Kaur submit the attached Joint Letter, pursuant to this Court’s Order of July 30, 2020 [Doc. No.
18].

   1. Case Name: Rajwinder Kaur v. Equifax, Inc., et al.

   2. Basis For Federal Jurisdiction: Federal Question – Plaintiff’s allegations are brought
      under 15 U.S.C. § 1681, et seq. and 28 U.S.C. § 1331.

   3. Status Of Service: All Defendants have been served and all Defendants have responded
      to Plaintiff’s Complaint. See Doc. Nos. 12, 16 and 19.

   4. Counterclaims and Crossclaims: There are no counterclaims or crossclaims pending in
      this matter.

   5. Plaintiff’s Statement of Facts: Pursuant to the Fair Credit Reporting Act (or, “FCRA”),
      Plaintiff requested full file disclosure of the consumer file held by each of the defendants.
      None of the defendants provided Plaintiff with the requested information. Plaintiff also
      requested all defendants to conduct an investigation of numerous accounts to ensure
      accurate reporting on Plaintiff’s credit report. Some accounts were removed, however,
      many were not removed. Despite numerous written requests for investigation and
      reinvestigation results, and procedures used to obtain information by furnishers of
Case 2:20-cv-02614-JS-AYS Document 21 Filed 08/28/20 Page 2 of 4 PageID #: 300




           information, all defendants failed to provide Plaintiff with the information requested, as
           required under the FCRA. Plaintiff informed all defendants that Plaintiff intended on
           seeking claims for violations of the FCRA, for non-compliance. Defendants refused to
           comply with Plaintiff’s requests. Consequently, Plaintiff was forced to file this action.1

       6. HIPAA Compliance: N/A.

       7. Informal Exchange of Paper Documents: The parties agree to exchange initial
          documents related to Plaintiff’s claims no later than November 6, 2020.

           Plaintiff states that she seeks the full consumer file disclosure from each defendant, results
           of investigations and documentation of procedures used by each defendant in verifying the
           alleged obligations of Plaintiff from each furnisher of information. Plaintiff also seeks
           reinvestigation documentation, procedures and results of said reinvestigation(s) for each
           and every account defendants did not delete or remove from credit reporting. Plaintiff
           proposes that defendants provide Plaintiff with the discovery production of documents no
           later than November 6, 2020.

           Defendants agree to treat Plaintiffs’ request herein as a document request pursuant to Rule
           34 of the FRCP and respond accordingly by November 6, 2020. Defendants further state
           that a protective order will be required for the exchange of confidential information.

       8. Joint Status Letter And Telephone Status Conference: The parties suggest that a follow
          up status Letter be submitted by December 1, 2020 and a telephone status conference by
          early January 2021.

       9. Electronically Stored Information: The parties do not believe that this case is suitable
          for electronic discovery, but is amenable to producing any electronically stored information
          in hard copy as an initial matter. Once the parties have had the opportunity to review such
          documents, the parties agree, if necessary, to confer regarding any additional exchange or
          production that the parties believe is necessary.


CASE MANAGEMENT PLAN:

Pro Se Plaintiff’s written statement of facts: October 15, 2020.

Defendant’s written statement of facts: November 16, 2020.

Deadline to Amend Pleadings or Add Parties: November 30, 2020.


1
    Defendants deny Plaintiff’s allegations.
Case 2:20-cv-02614-JS-AYS Document 21 Filed 08/28/20 Page 3 of 4 PageID #: 301




Discovery Deadline: March 1, 2021.

Pro Se Plaintiff’s revised written statement of facts: April 1, 2021.

Dispositive Motion Deadline: May 3, 2021.

Parties Submission of Final Pre-trial Order: June 4, 2021, if no dispositive motion is filed.



Date: August 28, 2020                                 Respectfully submitted,



                                                      /s/Camille R. Nicodemus
                                                      Camille R. Nicodemus, Esq. (NY# 2807451)
                                                      Schuckit & Associates, P.C.
                                                      4545 Northwestern Drive
                                                      Zionsville, IN 46077
                                                      Telephone: (317) 363-2400
                                                      Fax: (317) 363-2257
                                                      E-Mail: cnicodemus@schuckitlaw.com

                                                      Counsel for Defendant Trans Union, LLC


                                                      /s/ Courtney Stieber
                                                      Courtney Stieber (NY #4845285)
                                                      cstieber@seyfarth.com
                                                      SEYFARTH SHAW LLP
                                                      620 Eighth Avenue
                                                      New York, New York 10018
                                                      Telephone: (212) 218-5500
                                                      Facsimile: (212) 218-5526

                                                      Counsel for Defendant Equifax Information
                                                      Services LLC
Case 2:20-cv-02614-JS-AYS Document 21 Filed 08/28/20 Page 4 of 4 PageID #: 302




                                          /s/ Ashley D. Burman
                                          Ashley D. Burman
                                          JONES DAY
                                          250 Vesey Street
                                          New York, New York 10281
                                          Tel: (212) 326-3823
                                          Fax: (212) 755-7306
                                          aburman@jonesday.com

                                          Attorney for Defendant
                                          Experian Information Solutions, Inc.




By: /s/ Rajwinder Kaur
Rajwinder Kaur
Plaintiff, in pro per
Without prejudice
